Citation Nr: 0804685	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-02 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for back pain (a "back 
disability").   

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for sleep apnea. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had unconfirmed active duty from June 1980 to 
June 1984, with additional unconfirmed service in the Army 
Reserve.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which denied the benefits sought 
on appeal.

In July 2006, the Board affirmed the RO's decision in this 
claim.  At that time, five issues were before the Board.  The 
veteran appealed the case to the U.S. Court of Appeals for 
Veterans Claims (Court).  

In September 2007, the VA General Counsel and the veteran's 
representative filed a motion with the Court.  The Court 
approved the joint motion that month, vacating and remanding 
the Board's decision in this case regarding solely the issue 
of service connection for a back disability (back pain).  All 
other issues addressed by the Board in July 2007 are no 
longer before the VA at this time.

In August 2004, the veteran filed a timely appeal to a 
statement of the case issued in August 2004 regarding the 
claims of service connection for headaches and a neck 
disorder. 

In July 2006, the veteran filed a timely appeal of another 
statement of the case issued in May 2006 regarding the issue 
of sleep apnea.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion requests a second VA examination be 
undertaken primarily in light of the decision in McLendon v. 
Nicholson, 20 Vet. App. 79, 86 (2006), decided in June 2006, 
one month before the Board's decision in this case in July 
2006, well before the Board or RO had been given the 
opportunity to review the case.

In July 2006, the veteran requested a hearing before the 
Board regarding his most recent claim. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a hearing before the Board in No. 
Little Rock, Arkansas, in the order that 
this request was received.

2.  The RO should arrange for a VA 
examination to determine the nature and 
extent of any back disorder present.  The 
claims folder or the pertinent medical 
records contained therein, including the 
service medical records, must be reviewed 
by the examiner in conjunction with the 
examination.  

All necessary tests should be performed.  
The examiner is asked to also review the 
joint motion of September 2007.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The examiner should provide 
explicit responses to the following 
questions:

(a)  Does the veteran currently have a 
back disorder (including lumbar strain)?
 
(b)  If a back disorder is found, it is 
requested that the examiner review the 
record and provide an opinion as to 
whether it is at least as likely as not 
that any current back disorder is 
causally related to service? 

The appellant has the right to submit additional evidence and 
argument on the mater or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



